Exhibit 10.39

 

ADDENDUM

 

to

 

DEVELOPMENT AND LICENSE AGREEMENT dated 25th January, 2000 between
TITAN PHARMACEUTICALS, INC. and SCHERING AKTIENGESELLSCHAFT

 

THIS ADDENDUM is made the 25th day of February 2004 (the “Effective Date”)
between TITAN PHARMACEUTICALS, INC., a corporation organized and existing under
the laws of the State of Delaware and having its principal place of business at
400 Oyster Point Boulevard, Suite 505, South San Francisco, California 94080
(“Titan”) and SCHERING AKTIENGESELLSCHAFT, a corporation organized and existing
under the laws of Germany and having its principal place of business at
Muellerstrasse 178, D-13342 Berlin, Germany (“Schering”).

 

WHEREAS:

 

(A)          Titan and Schering are parties to a Development and License
Agreement dated 25th January, 2000 (the “Agreement”) under which Titan granted
to Schering an exclusive, worldwide license under certain patents and know-how
to use, develop, manufacture, have manufactured, market, sell, import for sale
and distribute a composition consisting of neo-natal human retinal pigment
epithelial cells on microcarriers.

 

(B)           The Agreement provided for Titan and Schering to cooperate in the
development of Compound and Product as therein defined, and allocated certain
development tasks to each party.

 

(C)           Titan has performed certain development tasks that were not
allocated to Titan pursuant to the Agreement, and Schering has made certain
payments to Titan with respect to such development tasks.

 

(D)          Schering has agreed to make further payments to Titan with respect
to certain other development tasks that were not allocated to Titan pursuant to
the Agreement but were performed by Titan in 2003.

 

(E)           Titan and Schering wish to enter into negotiations to provide for
the re-allocation of certain other development tasks under the Agreement.

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

1.                                       Titan hereby acknowledges receipt of
the sum of $718,845.38 (seven hundred and eighteen thousand eight hundred and
forty-five dollars and thirty-eight cents) (the “First Payment”) as part payment
for those development activities listed in the Appendix to this Addendum (the
“Listed Activities”).  Titan and Schering hereby acknowledge that a further sum
of $936,688.48 (nine hundred and thirty-six thousand six hundred and eighty
eight dollars and forty-eight cents) (the “Second Payment”) is payable to Titan
for the balance of the Listed Activities not already paid for by Schering.

 

--------------------------------------------------------------------------------


 

2.                                       Within fourteen (14) days of signature
by both Parties of this Addendum, and in consideration of the performance by
Titan in 2003 of those Listed Activities for which payment has not yet been
made, Schering shall pay to Titan the Second Payment.  Such payment shall be in
full and final settlement of any claims that Titan may have for payment arising
out of the performance of the Listed Activities.

 

3.                                       Promptly after signature by both
Parties of this Addendum, Schering and Titan agree to enter into good faith
negotiations with a view to agreeing upon a revised allocation of development
tasks between Schering and Titan under the Agreement no later than three months
after the Effective Date.

 

4.                                       Except as expressly provided herein,
this Addendum is not intended to amend any terms of the Agreement which are
hereby affirmed by the Parties.

 

IN WITNESS WHEREOF Titan and Schering have caused this Addendum to be executed
as of the date first above written.

 

 

SCHERING AKTIENGESELLSCHAFT

TITAN PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Dr. Barbara Putz

 

By:

 

/s/ Richard C. Allen, Ph.D.

 

Name: Dr. Barbara Putz

Name: Richard C. Allen, Ph.D.

Title:   Head Corporate Clinical Development

Title: Exec. Vice President Cell Therapy

Date:   02/25/04

Date:  02/19/04

 

 

 

 

 

 

By:

 

/s/ Sven Natseh

 

Name:   Sven Natseh

Title:

Controller

Date:

03/11/04

 

--------------------------------------------------------------------------------


SECOND ADDENDUM

 

to

 

DEVELOPMENT AND LICENSE AGREEMENT dated 25th January, 2000 between
TITAN PHARMACEUTICALS, INC. and SCHERING AKTIENGESELLSCHAFT

 

THIS SECOND ADDENDUM is made the        day of                   2005 (the
“Effective Date”) between TITAN PHARMACEUTICALS, INC., a corporation organized
and existing under the laws of the State of Delaware and having its principal
place of business at 400 Oyster Point Boulevard, Suite 505, South San Francisco,
California 94080 (“Titan”) and SCHERING AKTIENGESELLSCHAFT, a corporation
organized and existing under the laws of Germany and having its principal place
of business at Muellerstrasse 178, D-13342 Berlin, Germany (“Schering”).

 

WHEREAS:

 

(A)          Titan and Schering are parties to a Development and License
Agreement dated 25th January, 2000 (the “Agreement”) under which Titan granted
to Schering an exclusive, worldwide license under certain patents and know-how
to use, develop, manufacture,  have manufactured, market, sell, import for sale
and distribute a composition consisting of neo-natal human retinal pigment
epithelial cells on microcarriers.

 

(B)           The Agreement provided for Titan and Schering to cooperate in the
development of Compound and Product as therein defined, and allocated certain
development tasks to each party.

 

(C)           Titan and Schering entered into an Addendum to the Agreement on
25th February, 2004 (the “First Addendum”), under which Schering agreed to make
certain payments to Titan for development tasks undertaken by Titan in 2003
outside the scope of Titan’s obligations under the Agreement.

 

(D)          Titan has performed certain additional development tasks between
January 1, 2004 and September 30 2004. In consideration of the performance of
such development tasks and in consideration of certain other covenants contained
in this Second Addendum, Schering has agreed to make further payments to Titan
as hereinafter described.

 

(E)           Titan and Schering wish to enter into negotiations to provide for
Titan to perform certain Schering-reimbursed development tasks in the period
after September 30 2004 as hereinafter described.

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

1.                                       In consideration of the development
tasks performed by Titan between January 1 2004 and September 30 2004, brief
details of which are set out in the Appendix to this Second Addendum (the
“Development Tasks”), and in consideration of the

 

--------------------------------------------------------------------------------


 

covenants contained in this Second Addendum, Schering hereby agrees to pay to
Titan the sum of $959,615.00 (nine hundred and fifty nine thousand six hundred
and fifteen dollars) (the “Payment”).

 

2.                                       Titan hereby acknowledges that the
Payment includes reimbursement to Titan for certain payments to be made by Titan
to third party academic institutions for the performance of research activities
relating to the Compound or the Product, as defined in the Agreement.  A list of
the third party agreements is set out in the Appendix to this Second Addendum. 
Titan further undertakes and covenants to disclose and make available to
Schering without delay all results arising out of such third party agreements,
and further undertakes, if so requested by Schering, to assign its interest in
such third party agreements to Schering.

 

3.                                       Within fourteen (14) days of signature
by both Parties of this Addendum, Schering shall pay to Titan the Payment.  Such
payment shall be in full and final settlement of any claims that Titan may have
for payment arising out of the performance of the Development Tasks between
January 1, 2004 and September 30 2004 but shall be without prejudice to any
claims by either Party arising out of the performance of any other development
tasks by Titan after September 30 2004.

 

3.                                       Promptly after signature by both
Parties of this Second Addendum, Schering and Titan agree to enter into good
faith negotiations with a view to agreeing upon the terms on which Titan shall
carry out development tasks under the Agreement with effect from after
September 30 2004, such terms to be agreed no later than three months after the
Effective Date of this Second Addendum.

 

4.                                       Except as expressly provided herein,
this Addendum is not intended to amend any terms of the Agreement or the First
Addendum, the terms of which are hereby affirmed by the Parties.

 

IN WITNESS WHEREOF Titan and Schering have caused this Second Addendum to be
executed as of the date first above written.

 

 

SCHERING AKTIENGESELLSCHAFT

TITAN PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Barbara Putz

 

By:

/s/ Sunil Bhonsle

 

Name: Dr. Barbara Putz

Name: SUNIL BHONSLE

Title: Head Corporate Clinical Development

Title:   Exec. VP & COO

Date:

Date:    Jan 31, 2005

 

 

 

 

By:

/s/ Rupert Sandbrink

 

Name: RUPERT SANDBRINK

Title: Head, Med Dev Sth Europe

Date: 19 Jan 05

 

--------------------------------------------------------------------------------